Exhibit 10.1

[Avon Products, Inc. letterhead]

Personal & Confidential

September 16, 2009

Ms. Elizabeth A. Smith

[home address]

Dear Liz:

This letter describes the terms and conditions of your active employment with
Avon Products, Inc. (the “Avon” or the “Company”) and confirms the arrangements
relating to your transition from the Company. It supersedes your offer letter
dated November 1, 2004 and its amendment dated November 7, 2008 (together, the
“Original Agreement”).

1. Separation Date. On October 30, 2009, you will relinquish your position as
President of the Company and you will leave employment of the Company on that
date (the “Separation Date”) to pursue other interests and leadership
opportunities. At that time, you will receive a payment for any earned, but
unused, vacation benefits through the Separation Date. The remaining provisions
of this letter, including the benefits provided to you under Paragraphs 2
through 9 below, are conditioned upon your complying with the terms of this
letter.

If you voluntarily terminate employment prior to the Separation Date or are
terminated by Avon for “Cause” before the Separation Date, this letter will
become null and void and the terms of your offer letter, as amended, will
govern. For purposes of this letter agreement, a termination for “Cause” shall
have the meaning of the Original Agreement. Any other type of termination of
employment (e.g., disability, termination not for “Cause”, etc.) will not void
the terms of this letter. After the Separation Date, you will remain on Avon’s
payroll, as set forth and subject to the conditions below, through the
expiration of the Continuation Period (as defined below).

2. Separation Payments. Because you will be a “specified employee” on your
Separation Date, your salary continuation payments are subject to certain
limitations



--------------------------------------------------------------------------------

under Internal Revenue Code Section 409A (hereinafter called “409A”). To comply
with 409A, you will receive: (a) in May 2010, a lump sum payment equal to six
months of your base salary, less any and all required taxes and other
withholdings; and (b) beginning on the first payroll period which begins on or
after May 1, 2010 and continuing until the final payroll period which ends
immediately on or before October 29, 2011 (the “Payment Period”), salary
continuation payments equal to 18 months of your base salary, payable in equal
bi-weekly installments, less any and all required taxes and other withholdings.
The period from your Separation Date through October 29, 2011 is your
Continuation Period. The aggregate amount of such lump sum amount and such
salary continuation payments will be equivalent to two year’s base salary which
for these purposes is $1,500,000.

You will not accrue any vacation days during the Continuation Period (defined as
beginning on the day after the Separation Date and continuing through the
expiration of the Payment Period) or thereafter.

3. Tax-Qualified Retirement Plans.

You will not be entitled to continue to participate in the Avon Personal Savings
Account Plan (the “PSA”) after the Separation Date. You may elect to receive
your PSA benefits at any time after your Separation Date.

You are 100% vested in your Avon Products, Inc. Personal Retirement Account Plan
(“PRA”) benefit. You will be considered a terminated participant for purposes of
the PRA at the end of the Continuation Period. You may elect the time and form
of the PRA benefit payment at the end of the Continuation Period.

4. Restoration Plan. You are 100% vested in your Benefit Restoration Pension
Plan of Avon Products, Inc. (the “Restoration Plan”) benefit. You will be
considered a terminated participant on your Separation Date for purposes of the
Restoration Plan and your benefit will be calculated in accordance with the
terms of the Restoration Plan. Benefits under the Restoration Plan are normally
payable during the month following the month of the participant’s Separation
Date. However, because you will be a “specified employee” on your Separation
Date, your Restoration Plan payment will be delayed until May 2010. You have
already elected the form of the Restoration Plan payment.

5. EIP Annual Incentive Program Awards. You will be eligible for a 2009 Annual
Incentive Program award under the Avon Products, Inc. 2008-2012 Executive
Incentive Plan (the “2009 EIP Annual Award”). The 2009 EIP Annual Award, if any,
will be based on actual performance and will be prorated for your period of
service through October 30, 2009. Any such 2009 EIP Annual Award will be paid to
you

 

2



--------------------------------------------------------------------------------

in 2010 at the same time the 2009 EIP Annual Award is payable to all
participants. You will not be permitted to defer the 2009 EIP Annual Award into
the Avon Products, Inc. Deferred Compensation Plan (the “DCP”). You will not be
eligible for a 2010 or 2011 EIP Annual Award.

6. EIP Long-Term Incentive Program Awards. You will be eligible for a 2008-2010
EIP Long-Term Incentive Program award under the Avon Products, Inc. 2008-2012
Executive Incentive Plan (“2008-2010 EIP Long-Term Incentive Award”). The
2008-2010 EIP Long-Term Incentive Award, if any, will be based upon actual
performance and will be prorated for your period of service through October 30,
2009. Any such 2008-2010 EIP Long-Term Incentive Award will be paid to you in
2011 at the same time the 2008-2010 EIP Long-Term Incentive Award is payable to
all participants. You will not be permitted to defer the 2008-2010 EIP Long-Term
Incentive Award into the DCP.

You will not be eligible to participate in any other future performance plans
established on or after the date of this letter under the Avon Products, Inc.
2008-2012 Executive Incentive Plan or under any other plan and you hereby waive
any such right that you may have to participate in any other future performance
plans established on or after the date of this letter.

7. Participation in Deferred Compensation Plan. As a participant in DCP,
distributions under the DCP will be made in accordance with the terms of the
DCP. After the Separation Date, you will no longer be eligible to defer any
compensation into the DCP and you waive any right to participate therein.

8. Stock Options and Restricted Stock Units.

Prior to your scheduled Separation Date, your outstanding stock options and
outstanding restricted stock units will continue to vest according to the terms
of the applicable stock option agreement(s) and restricted stock unit
agreement(s), respectively, and all other aspects of your stock options and
restricted stock units will continue to be governed by the applicable stock
option agreement(s) and restricted stock unit agreement(s), respectively.

Your performance-based restricted stock units granted in 2007 will be vested on
a pro-rata basis as of your Separation Date and will be payable, if at all, in
March 2010, assuming the performance goals have been achieved.

During your Continuation Period, your stock options will continue to vest in
accordance with the stock option agreements. In accordance with your stock
option agreements, you will have 90 days after the end of the Continuation
Period to exercise your vested options before they expire.

 

3



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, in exchange for an extended
non-solicitation/no-hire and non-competition period (collectively, the
“Non-Competition Period” as defined in Paragraph 11(f)) through April 30, 2012,
on the last day of the Continuation Period (October 29, 2011), 195,745 stock
options (approximately 88% of your 2009 stock option grant) will be vested. You
will have 90 days after the end of the Continuation Period to exercise your
vested options before they expire.

9. Welfare Benefits and Perquisites.

(a) Your participation in the Short-Term and Long-Term Disability plans and the
Flexible Spending Accounts will cease following your last day of active
employment (except that you may continue to participate for the remainder of the
calendar year in the Health Care Flexible Spending Account in accordance with
the federal law known as COBRA and assuming you satisfy the requirements of
COBRA). You will receive separate paperwork required to elect COBRA continuation
coverage for the Health Care Flexible Spending Account.

(b) Provided that you are a participant in such plans as of the Separation Date,
you will be eligible to: (i) continue to participate in the Supplemental Life
Plan of Avon Products, Inc. and Avon’s group life insurance program through the
end of the Continuation Period; (ii) participate in the Company’s Medical Plan
on an after-tax basis, subject to the limitations in the final sentence of this
paragraph, at the contribution levels previously selected through the end of the
Continuation Period; (iii) receive your transportation allowance through
January 29, 2010, (iv) receive your personal auto insurance coverage through
January 29, 2010; (v) receive an Executive Health Plan exam no later than
December 31, 2009, assuming you have not received your exam by your Separation
Date; (vi) receive financial planning and tax preparation services through
December 31, 2011; and (vii) receive twelve months of outplacement services,
with an additional twelve months available in one month extensions; provided
that (x) to the extent that any such benefit is provided via reimbursement to
you, no such reimbursement will be made by the Company later than the end of the
year following the year in which the underlying expense is incurred, (y) any
such benefit provided by the Company in any year will not be affected by the
amount of any such benefit provided by the Company in any other year except for
any maximum lifetime benefit under the Medical Plan, and (z) under no
circumstances will you be permitted to liquidate or exchange any such benefit
for cash or any other benefit. Any payment or reimbursement to you for the
benefits set forth in this Paragraph shall not be made before May 2010.

 

4



--------------------------------------------------------------------------------

In the event that, during the Continuation Period, you should become employed by
another employer and are provided with medical and/or dental insurance coverage,
you may either drop your Avon coverage or continue your coverage under both
plans. Under the second alternative, your coverage will be coordinated between
the two plans, with your new employer’s plan serving as the primary payer.
Employment with another company, however, will not cause any change in your
continued entitlement to salary continuation and continued life insurance
coverage. In the event that your health insurance coverage ceases during the
Continuation Period due to a “qualifying event,” or due to the expiration of the
Continuation Period, you will then be entitled to elect continued coverage under
COBRA at your own expense, assuming you satisfy the requirements of COBRA.

The American Recovery and Reinvestment Act of 2009 (“ARRA”) provides a 65% COBRA
premium subsidy for up to nine months for Avon employees who are involuntarily
terminated between September 1, 2008 and December 31, 2009 and who lose health
coverage from Avon during that period, and who meet certain other conditions set
forth in ARRA and related IRS guidance. At Avon, COBRA generally begins after
the end of the Continuation Period because, during the Continuation Period,
employees may continue to receive Avon-subsidized health coverage. If the
Continuation Period ends before January 1, 2010, you may be eligible to receive
this subsidy. At the time your COBRA paperwork is sent to you, you will receive
information about this subsidy.

(d) Any continued participation in Avon’s employee benefit plans (including the
plans listed in this Paragraph 9) will be in accordance with the provisions of
the relevant plan documents, including any amendments to those plans that may be
enacted from time to time, and any applicable elections that you may have on
file with Avon. Nothing in this letter is intended to limit Avon’s right to
amend, modify or terminate any or all of its employee benefit plans and
programs.

10. E-mail and Voicemail. Your e-mail and voicemail will be discontinued as of
the Separation Date.

11. Your Obligations to Avon. In consideration of and as a condition to your
receiving the benefits being provided to you hereunder, you agree to the
following provisions.

(a) Effectiveness of Our Agreement and Your Continued Service Obligation. You
will not be entitled to receive the benefits set forth in this letter unless you
have signed and delivered to me this letter which includes a general release and
this document has become effective (the “Effective Date”).

 

5



--------------------------------------------------------------------------------

(b) Non-Disclosure of Information. You will not knowingly use or disclose,
directly or through persons interposed, without Avon’s written consent (which
may only be provided by the Chief Executive Officer of Avon), as and from this
date, and at any time, any secret, confidential, or proprietary information or
knowledge relating to Avon or any of its affiliated companies, and their
respective businesses, agents, and independent sales representatives, that you
obtained during or as a result of your employment at Avon, such as, but not
limited to, financial information and projections, marketing information and
plans, product formulations and production methods, intellectual property and
trade secrets, data, know-how or knowledge relating to customers, independent
sales representatives, sales, market development programs, plans or employees,
and other types of information not generally available to the public.

(c) Non-Disparagement. You will not knowingly take any action or make any
statement, whether written or oral, whether in public or private, that
disparages or defames the goodwill or reputation of Avon, its associated
companies, or their directors, officers, and employees.

(d) Confidentiality of Our Agreement. You will not disclose the terms and
conditions of this letter to anyone, except as required by law or to your
immediate family, financial and tax advisors, and legal counsel after securing
their similar commitment of strict confidentiality, provided that you may share
with a prospective employer the provisions of paragraphs (b) through (i) in
order to promote compliance therewith.

(e) No-Hire and Non-Solicitation. You will not, without Avon’s prior written
consent (which may only be provided by the Chief Executive Officer of Avon),
effective immediately and continuing for the duration of the Non-Competition
Period (defined in Paragraph 11(f) below), directly or indirectly, hire or
solicit for hire, or aid in such solicitation of, whether as an employee or an
independent contractor, any employee of Avon or an affiliated company, including
any solicitation of an employee to leave his or her Avon employment to work for
any other employer.

(f) Non-Competition. Notwithstanding anything else in this agreement, you will
not during the Non-Competition Period (defined herein), without Avon’s prior
written consent (which may only be provided by the Chief Executive Officer of
Avon), effective immediately and continuing through the end of the
Non-Competition Period, directly or indirectly, accept employment with, act as a
consultant or independent contractor to, or otherwise provide services to any
direct selling business or any cosmetics business (collectively, “Restricted
Businesses”). Restricted Businesses include, without limitation, Amway
Corporation / Alticor Inc., O Boticário, Ebel International / Belcorp
Corporation, De Millus, S.A., Faberlic, Forever Living Products, LLC USA,
Herbalife Ltd., Hermès, Lady Racine / LR-International Cosmetic and

 

6



--------------------------------------------------------------------------------

Marketing GmbH, Mary Kay Cosmetics, Inc., Natura Cosmetics S.A., Mistine /
Better Way (Thailand) Co. Ltd., Neways International, Newcup International,
NuSkin Enterprises, Inc., Oriflame Cosmetics S.A., Revlon, Inc., The Body Shop
International PLC, Shaklee Corporation, Tupperware Corporation, the Unilever
Group (N.V. and PLC), L’Oréal Group / Cosmair, Inc., The Estée Lauder Companies
Inc., The Procter & Gamble Company, Reckitt Benckiser PLC, Gryphon Development /
Limited Brands, Inc., Victory Corporation PLC (Virgin Vie, The Virgin Cosmetics
Company, Virgin Ware), Vorwerk & Co. KG / Jafra Worldwide Holdings (Lux)
S.àR.L., Inc., Yanbal International (Yanbal, Unique), or any of their
affiliates. As set forth more fully in Paragraph 16 below, no geographic
limitation on this restriction is appropriate, and such a limitation would be
counter to the protections that Avon is seeking to obtain by agreeing to provide
you with the benefits set forth in this letter. For purposes of this agreement,
the Non-Competition Period begins on the Separation Date and continues through
April 30, 2012.

(g) Cooperation. By signing this letter you are agreeing that you may be
reasonably be requested from time to time by Avon: (i) to advise and consult on
matters within or related to your expertise and knowledge in connection with the
business of Avon, (ii) to make yourself available to Avon to respond to requests
for information concerning matters involving facts or events relating to Avon,
and (iii) to assist with pending and future litigation, investigations,
arbitrations, and/or other dispute resolution matters. If you provide such
consultation during the Continuation Period, Avon will only reimburse you for
reasonable related out-of-pocket expenses. If you provide such consultation
after the Continuation Period ends, you shall be paid at your current salary
rate for time expended by you at Avon’s request on such matters, and shall also
receive reimbursement for reasonable out-of-pocket expenses incurred in
connection with such assistance. You understand that, with respect to any
consultation services provided by you under this paragraph, you will not be
credited with any compensation, service or age credit for purposes of
eligibility, vesting, or benefit accrual under any employee benefit plan of
Avon, unless such employee benefit plan specifically provides for such credit.
Avon will make its best efforts to structure any request for your advice and
assistance hereunder so as not to interfere with your future employment or board
service.

(h) Forfeiture of Benefits. By signing this letter, you acknowledge that you
understand that violations of any of the covenants contained in this letter are
material and that any violations may result in a forfeiture, at Avon’s sole
discretion, of your benefits and payments under this letter (including salary
continuation, whether or not already paid), but do not relieve you of your
continuing obligations under this letter.

(i) Equitable Relief. You agree that Avon’s remedies at law for any breach by
you of the preceding covenants will be inadequate and that Avon will also have
the right to obtain immediate injunctive relief so as to prevent any continued
breach

 

7



--------------------------------------------------------------------------------

of any of these covenants, in addition to any other available legal remedies. It
is understood that any remedy available at law or in equity shall be available
to Avon should the preceding covenants be breached.

12. Return of Company Property. On your last day of active employment, you agree
to promptly deliver to Avon, and not keep in your possession, duplicate, or
deliver to any other person or entity, any and all property which belongs to
Avon or any of its affiliated companies, including, without limitation,
automobiles, computer hardware and software, palm pilots, pagers, cell phones,
other electronic equipment, keys, credit cards, identification cards, records,
data, and other documents and information, including any and all copies of the
foregoing. Notwithstanding the above, Avon will make its best efforts to allow
you to retain your Blackberry device and the telephone number currently assigned
thereto.

13. Non-Disparagement. Avon will take reasonable steps to cause its officers to
refrain from disparaging your reputation.

14. Entire Agreement; Amendments. You acknowledge that the only consideration
for your execution of this letter is expressly stated in this document. All
other promises or agreements of any kind that have been made by or between the
parties or by any other person or entity whatsoever are superseded by this
letter including your offer letter agreement dated November 1, 2004 and its
amendment dated November 7, 2008 . You agree that this letter may not be changed
orally or by email, but only by a mutually signed, written agreement.
Notwithstanding the foregoing or any other provision of this letter, this letter
will not supersede, or otherwise derogate from, any restrictive covenant or
other obligation that you may have under any equity award granted to you by Avon
or in any Avon benefit plan in which you participate (for example, obligations
with respect to competition and confidentiality assumed by you in connection
with your stock option awards).

15. Internal Revenue Code Section 409A. In the event that amendments to this
letter are necessary in order to comply with current or future guidance or
interpretations under 409A, including amendments necessary to ensure that your
compensation will not be subject to 409A, you and the Company will discuss and
seek to agree to such amendments, on a prospective and/or retroactive basis, as
may be necessary or desirable to comply with 409A.

16. Severability; Judicial Modification. You agree that the provisions of this
letter agreement are severable. If a provision or any part of a provision is
held to be invalid under any law or ruling, the remaining parts of the provision
will remain valid and in force to the extent allowed by law. All of the
remaining provisions of this letter agreement will remain in full force and
effect and be enforceable. If any restriction

 

8



--------------------------------------------------------------------------------

contained in this letter agreement is held to be excessively broad as to
duration, activity, or scope, then that restriction will be construed or
judicially modified so as to be limited or reduced to the extent required to be
enforceable under applicable law.

17. Voluntary Nature of Your Agreement; Right to Consult with Counsel. You are
not required to accept and agree to this letter. Any election to do so by you is
completely voluntary. By signing this letter, you warrant and represent that you
have read this entire letter agreement, that you have had an opportunity to
consult fully with an attorney, and that you fully understand the meaning and
intent of this letter agreement. Further, you knowingly and voluntarily, of your
own free will, without any duress, being fully informed, and after due
deliberation, accept its terms and sign below as your own free act. You
understand that as a result of executing this letter agreement, you will not
have the right to assert that Avon or any other Avon Released Party (as defined
in Paragraph 23 below) unlawfully terminated your employment or violated any of
your rights in connection with your employment.

18. Governing Law; Jurisdiction. You agree that this letter will be governed by
and construed in accordance with the laws of the State of New York, without
regard to its conflict of laws principles. Any action at law or in equity for
the enforcement of this letter, by either party, other than an action by the
Company to enforce the restrictions contained in Paragraph 11 above, shall be
instituted only in state or federal court having proper jurisdiction located
within the State of New York, County of New York. An action by the Company to
enforce the restrictions contained in Paragraph 11 above may be brought within
any court in the State of New York, County of New York, or in any other court
having proper jurisdiction.

19. No Waiver. No waiver by either of the parties hereto of a breach of or a
default under any of the provisions of this letter shall thereafter be construed
as a waiver of any subsequent breach or default of a similar nature. The failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this letter or to exercise any right or privilege hereunder shall
not be construed as a waiver of any such provisions, rights, or privileges
hereunder, or a waiver of any subsequent breach or default of a similar nature.

20. Death. In the event of your death after the date of this letter agreement,
the remaining unpaid payments will continue to be paid to your spouse or other
beneficiary, as designated in writing to us, as if you had not died. Your
benefits will be governed by the relevant benefit plans in which participate.

21. Counterparts. This letter may be executed in two or more counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

 

9



--------------------------------------------------------------------------------

22. Successors.

(a) This letter agreement is personal to you, and without written prior consent
of Avon, shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This letter agreement shall inure to the benefit of
and be enforceable by your legal representatives.

(b) This letter agreement shall inure to the benefit of and be binding upon Avon
and its successors. Avon shall require any successor to all or substantially all
of its business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to you, expressly to assume in writing and agree to
perform this letter agreement in the same manner and to the same extent as Avon
would be required to perform if no such succession had taken place.

23. General Release. In consideration of the benefits being provided to you
under this letter agreement, you agree, on behalf of yourself and your heirs,
executors, administrators, and assigns, to forever release, dismiss, and
discharge (except as provided by the terms and conditions of this Agreement)
Avon and its affiliated companies and their respective current and former
officers, directors, associates, employees, agents, employee benefit plans,
employee benefit plan fiduciaries, employee benefit plan trustees, shareholders,
and assigns, each and all of them in every capacity, personal and representative
(collectively referred to as the “Avon Released Parties”), from any and all
actions, causes of action, claims, demands, judgments, charges, contracts,
obligations, debts, and liabilities of whatever nature (“Claims”), that you and
your heirs, executors, administrators, and assigns have or may hereafter have
against the Avon Released Parties or any of them arising out of or by reason of
any cause, matter, or thing whatsoever from the beginning of the world to the
date hereof, including, without limitation, Claims arising from your employment
relationship with Avon and the termination of such relationship, and all Claims
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law, any breach of contract, wrongful
discharge, tort, breach of common-law duty, breach of fiduciary duty and
violation of laws prohibiting any form of employment discrimination or other
unlawful employment practice, including without limitation: the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§
2101 et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq.; the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq. (the “ADEA”); the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.; the Family and
Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.; the Genetic
Information Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§ 2000ff et
seq.; the National Labor Relations Act of 1935, as amended, 29

 

10



--------------------------------------------------------------------------------

U.S.C. §§ 151 et seq.; the New York Human Rights Law, as amended; N.Y. Exec. Law
§§ 290 et seq.; the New York City Human Rights Law, as amended, N.Y.C. Admin.
Code §§ 8-101 et seq.; the New York State Worker Adjustment and Retraining
Notification Act, as amended, N.Y. Labor Law §§ 860 et seq.; and any other
federal, state, or local statute, rule, or regulation; provided that (a) you do
not release or discharge the Avon Released Parties (i) from any Claims arising
after the date on which you execute this letter agreement, and (ii) from any
claims for a breach by Avon of its obligations under this letter agreement; and
(b) you retain any rights to indemnification under Avon’s by-laws or any
indemnification agreement currently in effect for the benefit of Avon officers,
or rights under any Avon insurance providing liability coverage to officers. It
is understood that nothing in this letter agreement is to be construed as an
admission on behalf of the Avon Released Parties of any wrongdoing with respect
to you, any such wrongdoing being expressly denied. It is further understood
that nothing in this general release shall preclude or prevent you from
challenging the validity of this general release solely with respect to your
waiver of any Claims arising under the ADEA on or before the date on which you
execute this Agreement.

It is also understood that this general release does not release the Avon
employee benefit plans from any claims for vested benefits that you have under
the terms of any of Avon’s employee benefit plans applicable to you. You
represent and warrant that you have not filed any complaint, charge, claim, or
proceeding against any of the Avon Released Parties before any federal, state,
or local agency, court, or other body relating to your employment and the
cessation thereof. You further agree that, if you or any other person files an
action, complaint, charge, claim, or proceeding against any of the Avon Released
Parties, you will not seek or accept any monetary relief in such action,
complaint, charge, claim, or proceeding.

*    *    *    *    *    *

You understand that the present offer is made without prejudice and is
conditional upon its unqualified acceptance and the execution and delivery by
you of this letter agreement, which includes a confidentiality agreement
regarding confidential information obtained while you were in the employ of
Avon.

If you do not sign this letter and return it to Avon within 21 days of the date
on which you receive this letter, then this offer will automatically be
considered withdrawn and void and you will not be entitled to any benefits
hereunder. If you sign and return this letter and the attached general release
within this 21-day time period, then you will have seven days immediately
thereafter to revoke your decision by delivering written notice of revocation to
the Chief Executive Officer of Avon. If you do not revoke your decision during
that seven-day period, then this letter will become binding and effective on the
eighth day.

 

11



--------------------------------------------------------------------------------

Your signature below signifies your voluntary acceptance of the terms of this
letter and your election to receive benefits hereunder. Please sign and date
both copies of this letter which includes a general release, returning one copy
to Avon and retaining the other copy for your records. If you elect not to
accept this offer, please notify me, in writing, as soon as practicable of your
decision.

We thank you for your contributions to Avon, and wish you success with your
future endeavors.

 

Sincerely, Avon Products, Inc. By:  

/s/ Lucien Alziari

  Lucien Alziari   Senior Vice President, Global Human Resources

 

Cc: Kim Rucker, Senior Vice President, General Counsel & Corporate Secretary

 

Accepted and agreed to:  

/s/ Elizabeth A. Smith

    Date:  

9/16/09

Elizabeth A. Smith      

 

12